DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the flowchart steps in fig. 6 (the flow chart is empty) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 & 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehling (US Pub no. 2013/0299947 A1).
Regarding claim 16, Uehling et al discloses a semiconductor wafer, comprising: a plurality of component positions (110-116) with scribe line regions (120/122) located at least one of adjacent to and between the component positions (110-116), the component positions(110-116) comprising an active device structure (active functional areas); an auxiliary structure positioned in one or more of the scribe line regions(120/120); and a metallisation structure(124/248) arranged on a top surface of the semiconductor wafer(100), wherein the metallisation structure(124/248)  comprises: a first conductive layer (124) patterned to form an auxiliary contact pad (134)in one or more of the scribe line regions (122/120)and a first layer of a redistribution structure in the component positions (110-116) (fig. 3); and a second conductive layer (248)arranged on the first conductive layer (124)in the component positions (110-116)but not on the auxiliary contact pad(134), wherein the second conductive layer (248)is patterned to form a second layer of the redistribution structure in the component positions(110-116), the first conductive layer (124)and the second conductive layer 
Regarding claim 17, Uehling et al discloses wherein an insulation layer (240) is arranged between the first conductive layer (124) and the second conductive layer (248), and wherein at least portions of the first conductive layer (124) and the second conductive layer (248) are electrically connected by vias extending through the insulation layer (fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehling (US Pub no. 2013/0299947 A1) in view of Doong (US Pub no. 2010/0045325 A1).
Regarding claim 18, Uehling et al discloses all the claim limitations of claim 16 but fails to teach wherein the active device structure is a transistor device structure, and wherein the redistribution structure provides source, drain and gate redistribution paths that are electrically insulated from one another.
Doong et la discloses a test pad design including a transistor device structure (44), and wherein a redistribution structure provides source(50), drain (48) and gate redistribution paths (40)  that are electrically insulated from one another [0025-0026].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehling (US Pub no. 2013/0299947 A1) in view of Hu (US Pub no. 2003/0183949 A1).
Regarding claim 19, Uehling et al discloses all the claim limitations of claim 16 but fails to teach wherein the first conductive layer comprises tungsten, and wherein the second conductive layer comprises a metal or layer or alloy which is tungsten free.
However, Hu et al discloses wherein a first conductive layer (212) comprises tungsten, and wherein a second conductive layer (300) comprises a metal or layer or alloy which is tungsten free[0036][0037].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Uehling et al with the teachings of Hu et al to provide sufficient hardness during testing.

Allowable Subject Matter
Claims 1-5 & 7-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the limitation of claim 1 including:  wherein the auxiliary structure and the active device structure each include a transistor device structure comprising a cell region that is laterally surrounded by an edge termination region was not found in prior art.
Claims 10,11,13, & 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the limitation of claim 10 including:  wherein at least one of forming the one or more auxiliary structures and forming the active device structures comprises: forming a body .
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 20, the limitations including, wherein the metallization layer has a thickness in the component positions that is at least 5 times greater than the thickness of the auxiliary contact pad was not found in prior art.
Response to Arguments
Applicant’s arguments with respect to claim(s)1-5,7-11,13,& 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATANYA N CRAWFORD EASON/           Primary Examiner, Art Unit 2813